1. Uganda: anti-homosexual draft legislation
The next item is the debate on six motions for a resolution on the anti-homosexual draft legislation in Uganda.
author. - Mr President, I crave the House's indulgence, if we can move away from points of order and to the issue of discrimination.
There is currently a bill before the Ugandan Parliament, and some argue: what is it to do with us? Breaches of international obligations, the Cotonou agreement and breaches of human rights - as we have always shown - have everything to do with us.
This bill's provisions are draconian and among them, let me inform the House, are: any person alleged to be homosexual would be at risk of life imprisonment or in some circumstances the death penalty; any parent who does not denounce their lesbian daughter or gay son to the authorities would face fines and probably three years in prison; any teacher who does not report a lesbian or gay pupil to the authorities within 24 hours would face the same penalties; any landlord or landlady who happens to give housing to a 'suspected' homosexual would risk seven years of imprisonment.
Similarly, the bill threatens to punish or ruin the reputation of anyone who works with a gay or lesbian population, such as medical doctors working on AIDS and HIV, civil society leaders active in the fields of sexual and reproductive health, hence, further undermining public health efforts to counter the spread of HIV.
It is vital that this afternoon in this House we put aside our prejudices and we defend those who have no one left to defend them. Therefore, I warmly welcome the statement by the Commissioner on Development and Humanitarian Aid, Commissioner De Gucht, statements from the British, French and Swedish Governments as well as President Obama and the Chair and Vice-Chair of the US House of Representatives' Committee on Foreign Affairs. I urge the House to give this the high importance which it deserves and to speak out for those in Uganda who currently are not being heard.
author. - Mr President, last September, a member of the Ugandan Parliament introduced an 'anti-homosexuality bill'. This bill would criminalise homosexuality, leading to punishment by imprisonment and even the death penalty. This would not only apply to these alleged criminals but also to those who failed to report these so-called crimes, or who support human rights and other work in Uganda.
Our concern is that this would violate freedom of sexual orientation as well as freedom of expression, which are human rights: they are not just European values but universal values.
We also reject the death penalty as a whole and want to join the international community in its concern for NGOs which may have to cancel their activities working in Uganda.
We therefore join President Obama and others in the international community who have called for this bill not to be approved and for the review of any laws that would criminalise homosexuality in Uganda.
author. - Mr President, Uganda is a deeply Christian country where traditional values hold sway. Homosexuality is illegal in Uganda as it is in many African countries. We must, of course, be sensitive about forcing our more liberal and tolerant values on others, because it can sometimes be counterproductive.
But we should not be afraid to speak out against this outrageous bill, because it is clearly a draconian and hugely disproportionate piece of legislation. It would not only be seriously detrimental to the safety and freedom of homosexuals in Uganda, but it would also tarnish the image of Uganda throughout the world and make it into a pariah.
Uganda has made many great strides in the past two decades and, in some ways, can be seen as a model for Africa's development. Why should Uganda's parliamentarians choose to throw all that goodwill away? Why should they seek to place their country alongside brutal Iran, which regularly executes homosexuals in public?
Let us hope that, through our mutual outrage - in this House and in many other parliaments throughout the world - at this piece of brutal legislation, we can convince the Ugandan President to veto it.
Mr President, some of the previous speakers have given details of this legislation which is now before the Ugandan Parliament. I would like to tell you a brief story. Around four to five years ago, I was in Kampala and one evening I met a group of lesbians, gay men and transgender people in a pizza restaurant, where the owner allowed the meeting to take place. On the same evening, a government minister said that raids would, in future, take place on any places where lesbians, gay men and transgender people met. I was rather worried that evening, as were the Ugandan lesbians and gay men. Luckily nothing happened, but it marked the beginning of increasing homophobia in Uganda. Now proposed legislation has been introduced which will not only make homosexuality a crime, as is already the case, but will also make it subject to the death penalty.
So many African Heads of State, including Museveni, have done a lot for their countries, but to say on this basis that homosexuality is un-African is simply wrong. Homosexuality has existed in all cultures on all continents throughout all periods of history and it will continue to exist, regardless of what legislation is passed. I am pleased that we have succeeded in introducing a joint resolution supported by almost all the groups, because it is important to express our opposition to the legislation and to support lesbians, gay men and transgender people in Uganda. We must not allow them to be subjected to hate laws and stand by and say nothing.
We in the European Union have an obligation to uphold human rights all over the world and to remind the members of the Ugandan Parliament that the Cotonou Agreement, for example, states that human dignity and human rights apply to everyone and must be defended by everyone. I also hope that the resolution that we have presented will be adopted in its entirety, because it is important for organisations which defend the rights of lesbians, gay men and transgender people in Uganda to be supported, including by the European Union.
Mr President, Commissioner, ladies and gentlemen, to answer the question, 'Why should the European Parliament concern itself with this issue?', I would say that the anti-homosexual legislation submitted to the Ugandan Parliament shows complete disregard for fundamental freedoms and absolutely must not be adopted.
The Ugandan legislation in force already criminalises homosexuality. For years, NGOs have been sounding the alarm about the violence committed against these groups. The fact is, if the new law is adopted in January 2010, it will exacerbate the situation and make homosexual acts punishable by life imprisonment or by the death penalty for homosexuals who are HIV positive.
This law would also be a major obstacle to the fight against AIDS. There are other laws against homosexuals in Africa. However, this one is exceptional because, as Mr Cashman was saying, it forces citizens to report homosexual acts within 24 hours. If you are the doctor, parent or teacher of a homosexual, you have to report him or her to the police, or face a prison term.
Furthermore, this bill criminalises the legitimate work of non-governmental organisations, international donors and humanitarian associations which strive to defend and promote human rights in Uganda.
As soon as it was presented to the government in Kampala, this bill was strongly condemned by human rights defenders throughout the world, by several states, including France, the United States ...
(The President interrupted the speaker)
and by the European Commissioner for Development, Mr De Gucht. Uganda must respect its obligations in accordance with international humanitarian law and with the Cotonou Agreement.
Should the situation continue, the European Union must, as a matter of urgency, make representations to the Ugandan authorities and rethink its involvement with Uganda.
Mrs Striffler, you had a further 12 seconds. You could have read slightly more slowly and then more of your fellow Members would have benefited from an even better translation. I advise Members who read their speeches to give them to the interpreters in advance, as this helps to improve the quality of the interpreting.
Mr President, some people think we should not get involved with this, because defence of the rights of homosexuals is an unjustified extension of human rights. This is a misunderstanding.
The Universal Declaration of Human Rights recognised that human rights include every person and no one must be excluded. A ban on discrimination because of sexual orientation is nothing new. The problem is that not everyone wants to recognise this kind of discrimination as a violation of human rights.
In Uganda and some other African countries, there are voices saying that our interest in this subject is an expression of neo-colonialism, or that we are interfering in matters which are none of our concern. This, too, is a misunderstanding. For we are talking about general, universal rights. This is not just a whim. We respect the independence of Uganda and other states, but we cannot remain silent, when, instead of restricting discrimination, an attempt is being made to extend it.
Mr President, ladies and gentlemen, I am pleased that we have an opportunity today to talk about the anti-homosexual draft legislation submitted to the Ugandan Parliament on 25 September.
At a time when we are seeing an increasing number of human rights violations, I feel it is crucial, in the light of this anti-freedom law, for the European Parliament to look beyond the divisions that separate its political families and be able to condemn this bill in the strongest possible terms and to call on the Ugandan Parliament to reject the bill and to review its national legislation in order to decriminalise homosexuality.
As Mr Cashman pointed out just now, every single NGO has spoken out against this bill, regarding it, moreover, as a serious obstacle to the fight against AIDS. The Commission, through Commissioner De Gucht, and a large majority of the Member States - adding their voice to the statements made by President Obama - have already condemned this initiative.
I therefore call on the Commission to rethink our involvement with Uganda if this bill is adopted. A country that, at that point, would be in violation not only of international law but also of the fundamental principles of the Cotonou agreements could not continue to benefit from the support of the European Union.
To conclude, ladies and gentlemen, I wish to point out that everyone must have the right to freedom of sexual orientation, without fear of imprisonment or death. This principle is not open to debate.
on behalf of the Verts/ALE Group. - Mr President, I would have liked to start this debate by talking about the case of Aminatou Haidar. However, due to the reasons we already know, I cannot. In any case, the question of the eligibility rights in Uganda also deserves our attention, and this reminds us that once again, we are forced to adopt a new text condemning homophobia.
In the past, we have adopted several resolutions on that problem, including protection of minorities and anti-discrimination policies. Today, we need to add the new text to those already adopted. The only attempt by a Ugandan MP to table the anti-homosexuality bill deserves a political response.
This proposed law includes provisions to punish those alleged to be lesbian, gay or bisexual with life imprisonment and even the death penalty. The draft also includes a provision that could lead to the imprisonment for up to three years of anyone, including heterosexual people, who fail to report within 24 hours the identities of everyone they know who is lesbian, gay, bisexual or transgender, or who supports human rights for people who are. That means that any of us would also be susceptible to be taken to court for these reasons as well.
We have to remind the European Union and the international organisation that sexual orientation is a matter falling within the remit of the individual right to privacy guaranteed by international human rights law, according to which equality and non-discrimination should be promoted, whilst freedom of expression should be guaranteed. We ask international donors, both governmental and non-governmental, to cease their activities in certain fields should the bill pass.
I strongly reject any move to introduce the use of the death penalty. If those requests are not met by the Ugandan authorities, then we should call on the Council and Commission to reconsider their engagement with Uganda, should the bill pass into law and breaches of international human rights law take place. For that reason, I wish to remind the Ugandan Government of its obligations under international law and under the Cotonou Agreement, which call for universal rights to be respected.
(PT) Europe must intervene on this matter with all the tools it has available, particularly within the scope of the Cotonou Agreement. We must demand the immediate withdrawal of this draconian bill; otherwise there will be consequences for economic and political cooperation with Uganda.
When I learnt about the content of this proposed legislation and when I heard reports about the sad fate of homosexuals in Uganda, Sudan, Iran and Nigeria, to mention just a few examples, I realised how deplorably deep-rooted homophobia still is in many cultures, in blatant violation of those countries' human rights obligations. The role played by far-right evangelical Christians in the United States in mobilising and financing several initiatives of this kind in Africa is shocking.
Europe and its institutions must do all they can on the ground in the countries in question to neutralise and fight the evil, obscurantist influence of these agents of intolerance, who are instigating a new wave of hate crimes in Africa.
(ES) Mr President, concerning the Ugandan bill which has provoked such indignation amongst us, I very much welcome the fact that the Members of the different parliamentary groups in the House who have taken the floor on this subject have spoken with one voice. I believe this is indicative of unanimity across the Chamber. I have asked for the floor simply to add my voice to theirs before voting accordingly later.
I support Mr Cashman, the authors and group spokespersons. My reasons are that the fight against intolerance, discrimination and, in this case, also homophobia and the death penalty, requires us to be very firm and call upon the Commission and the Council to be firm too. We must persevere until we succeed in bringing about the withdrawal of this iniquitous bill. Taking the bill forward would be tantamount to returning Uganda to colonial conditions.
(RO) I, too, wish to say that I am appalled by the way in which the law we are discussing is presented. It goes without saying that we cannot accept in Europe sanctions being imposed against a person for their sexual orientation and for failing to provide information about a person's sexual orientation.
I would also like to stress that the discussion we are having is taking place in the context where the second review of the Cotonou Agreement is being discussed. Uganda is a party to this, and this agreement very clearly sets out the need to respect human rights. I also voted on Monday this week, as part of the Committee on Development, for a report by Mrs Jolie on this topic of the Cotonou Agreement.
I believe that today's discussion, although it could have taken place earlier last month, puts us in this position where we obviously cannot but reject what is happening in Uganda.
(FI) Mr President, I would like to contribute to this debate by reminding everyone that a Review Conference of the International Criminal Court Statute is to be held in Kampala, Uganda, next May. It is now actually 10 years since this important criminal court was founded, and I would hope that the Ugandan Government will examine its own legislation from every angle to ensure that it is in line with international agreements and will comply with the principle of non-discrimination.
Member of the Commission. - Mr President, the Commission is deeply concerned over the draft anti-homosexuality bill introduced recently in the Ugandan Parliament. The bill, if adopted, raises serious human rights issues which are of great importance to the Commission.
The Commission considers that the penalisation of homosexuality, as foreseen in the bill, would go against the UN human rights conventions. Uganda has ratified these conventions. Thereby it has the legal obligation to respect them, without distinction or discrimination. Domestic legislation must be consistent with international human rights obligations. The bill would also go against the EU-supported UN declaration on sexual orientation and gender identity of 18 December 2008 regarding the decriminalisation of homosexuality.
Commissioner De Gucht personally raised these concerns in a letter to President Museveni last November. He emphasised that respect for human rights is of the greatest importance to the Commission and to the European Parliament. However, he expressed his confidence to the President that, under his guidance, such retrogressive legislation will not be allowed.
The Presidency and the Heads of Mission in Uganda also raised this issue with the Ugandan Government on several occasions, during meetings with the Prime Minister and the Minister of Justice, in Article 8 meetings, and with the Uganda Human Rights Commission. In its latest démarche on 3 December, the EU Presidency and the local troika met the acting Foreign Minister, to whom they again expressed these serious concerns, confirmed their support for fundamental freedoms and reminded Uganda of its international obligations. The Minister, while mentioning traditional values and cultural traditions that take time to change and alleging evidence of orchestrated campaigns to take advantage of poor people and recruit them into homosexuality, took note of the EU positions and committed himself to reporting them personally to the Cabinet and to Parliament in order to enable them to take an informed decision.
The Commission hopes that, in the vein and in the spirit of the ongoing EU-Uganda partnership, these démarches, together with those of others, will lead to a review of the proposed legislation to make it compatible with international principles of non-discrimination on the basis of sexual orientation.
The debate is closed.
The vote will take place at the end of the debate.